Exhibit 10.43 DSP GROUP, INC. 2 AMENDED AND RESTATED DIRECTOR EQUITY SUB-PLAN This sub-plan will be known as the Director Equity Sub-Plan (formerly the Director Option Sub-Plan) (the “Director Equity Sub-Plan”) of the DSP Group, Inc. 2012 Equity Incentive Plan (the “Plan”). The Director Equity Sub-Plan has been adopted for the purpose of attracting and retaining the best available personnel for service as Outside Directors of the Company, to provide additional incentive to the Outside Directors of the Company to serve as Directors, and to encourage their continued service on the Board. For purposes of the Director Equity Sub-Plan, the provisions of the Plan shall apply subject to the terms provided for below and, in the event of any inconsistencies between the provisions of the Plan and the Director Equity Sub-Plan, the provisions of the Director Equity Sub-Plan shall control with respect to any Award of Options to Outside Directors. All other Awards granted under the Plan shall be governed by the Plan without any reference to or application of the Director Equity Sub-Plan. Any Director Awards granted under the Director Equity Sub-Plan shall be governed by the Plan subject to the terms provided for below: 1.
